Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 2, 1989, upon a verdict convicting defendant of the crime of manslaughter in the first degree.
Even if it is accepted that the issue was properly preserved for review, we are of the view that the Trial Judge did not abuse his discretion in denying defendant’s request for an adjournment and that his decision to continue with the summations and jury charge while lying in a hospital bed did not constitute reversible error (see, People v Singleton, 41 NY2d 402, 405; People v Critzer, 97 AD2d 878). The record offers no support for defendant’s claim that the procedure created a circus-like atmosphere or that the jurors were distracted or *978failed to pay close attention to the substance of the jury charge. Defendant’s remaining contentions have been considered and found to be similarly lacking in merit.
Judgment affirmed. Casey, J. P., Weiss, Mikoll, Levine and Crew III, JJ., concur.